Non-Final Office Action

Response to Remarks
Applicant’s filed appeal brief filed on 05/05/2021 is acknowledged.  Applicant’s arguments were fully considered and were found persuasive therefore, previous rejection was withdrawn.  A new office action is issued.  

In view of the Appeal brief filed on 05/05/2021, PROSECUTION IS HEREBY REOPENED. New ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/            Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                            


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity Information for 15/744017 
    
        
            
                                
            
        
    

Parent Data15744017, filed 01/11/2018 is a national stage entry of PCT/US2016/041367, International Filing Date: 07/06/2016PCT/US2016/041367 Claims Priority from Provisional Application 62191951, filed 07/13/2015

Election of invention
Claims 1-20 are pending. Applicants elected group I, claims 1-10 without traverse on 04/30/2019.  Claims 1-10 are currently under examination. Claims 11-20 are withdrawn from consideration as non-elected invention. No claim is allowed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
Claims 5-8 recite “the composition” comprises pilocarpine and oxymetazoline, and there is insufficient antecedent basis for this limitation in the claims 5-8. In this regard, independent claim 1 recites the limitation “a combination” in line 2, which reads on two different 


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Juan Carlos Abad (US 2014/0113946 published on 07/17/2014, which became US Patent 9,301,933 issued on 04/05/2016) in view of Salvi et al. (Postgrad Med J. 2006 Sep; 82(971): 581–587. doi: 10.1136/pgmj.2005.040857).  These references teach the combination oxymetazoline and pilocarpine for the treatment of ocular conditions in aging eyes such as presbyopia, mild hyperopia, and irregular astigmatism, hyperopic accommodative esotropia, glaucoma and ptosis which encompasses Applicants claimed invention.  See the entire document. 


Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 1-7, Abad teaches a combination of oxymetazoline and pilocarpine: an alpha agonist having an imidazoline group or non-steroidal anti-inflammatory agent (NSAID) having COX-2 selectivity in combination with a cholinergic agent, such as pilocarpine, act synergistically to improve the accommodative and focusing ability of the eye while minimizing the side effects from each compound. (Abstract, claim 34 and 38 of Abad, US 2014/0113946).


    PNG
    media_image1.png
    78
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    439
    media_image2.png
    Greyscale


Abad teaches pilocarpine is an acetylcholine analog that acts as an agonist on the muscarinic receptors of the parasympathetic nervous system. It is a well-known antiglaucoma medication which has been in use as an ophthalmic preparation for more than 100 years. [0007].
Abad teaches in paragraph that pilocarpine, a cholinergic agent, has been used as an isolated medication for the treatment of presbyopia and mild hyperopia, but has not been very effective because topical concentrations below 0.5%. [0027]. 
pilocarpine, such that a cholinergic agent can be effectively used in combination with an alpha-stimulant agonist having an imidazoline group or a NSAID having COX-2 (oxymetazoline) selectivity to contract the ciliary and pupillary muscles for treating an ocular condition, such as presbyopia, mild hyperopia, irregular astigmatism, hyperopic accommodative esotropia, or glaucoma, without the patient experiencing the undesirable side effects normally associated with pilocarpine therapy.   In addition, alpha-stimulant agents having an imidazoline group, which were previously found to lack significant clinical effect for treating ocular conditions, have a synergistic effect in combination with a cholinergic agent, such as pilocarpine. It teaches that it is believed that the synergistic effect is due post-receptor cross-talk between muscarinic and adrenergic receptors, possibly via G proteins, resulting in the observed novel interaction of imidazole compounds and muscarinic agonists. The compositions of the present invention can safely be used by patients for treatment of ocular conditions, such as presbyopia, mild hyperopia, and irregular astigmatism, hyperopic accommodative esotropia, or glaucoma on a chronic basis.  [0029].
In regards to amounts and dosages Abad teaches combination comprises pilocarpine and oxymetazoline. The dosage of pilocarpine in these compositions can range from about 0.01% to about 2% w/w and the dosage of oxymetazoline can range from about 0.01% to about 0.1% w/w. In an embodiment, the composition comprises a concentration of pilocarpine from about 0.5% to about 0.9% w/w and a concentration of oxymetazoline from about 0.01% to about 0.024% w/w. [0039]of Abad, US 2014/0113946.
	Abad teaches that the composition comprises pilocarpine and oxymetazoline. The dosage of pilocarpine in these compositions can range from about 0.01% to about 2% w/w and the dosage of oxymetazoline can range from about 0.01% to about 0.1% w/w. In an embodiment, the composition comprises a concentration of pilocarpine from about 0.5% to about 0.9% w/w and a concentration of oxymetazoline from about 0.01% to about 0.024% w/w. In another embodiment, the composition comprises a concentration of pilocarpine from about 1.1% to about 2% w/w and a concentration of oxymetazoline from about 0.026% to about 0.1% w/w. In yet another embodiment, the composition comprises a concentration of pilocarpine of about 1% w/w and a concentration of oxymetazoline of about 0.0125% w/w. [0040]. 
oxymetazoline, pilocarpine, and decrease the side effects of a cholinergic agent, such as pilocarpine, such that a cholinergic agent can be effectively used in combination which selectivity contract the ciliary and pupillary sphincter muscles for treating ocular conditions, such as presbyopia, mild hyperopia, and irregular astigmatism, hyperopic accommodative esotropia and glaucoma, without the patient experiencing the undesirable side effects normally associated with pilocarpine therapy. See claim 34 and [0012] of Abad. 
	In regards to instant claim 4 drawn to the method of treating ptosis comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of a composition comprising pilocarpine and oxymetazoline.  Abad combination of oxymetazoline and pilocarpine can be safely be used by patients for treatment of ocular conditions, such as presbyopia, mild hyperopia, and irregular astigmatism, hyperopic accommodative esotropia, or glaucoma on a chronic basis [0029].    
In regards to claims 5 and 6, Abad teaches that oxymetazoline can be formulated in combination with pilocarpine at the dosages and concentration ranges disclosed for oxymetazoline, pilocarpine, the amount of oxymetazoline is from about 0.01% w/w to about 0.50% w/w. The amount of pilocarpine is from about 0.01% w/w to about 2.0% w/w. See [0037], [0040] to [0043], and Example 4.  
In regards to claims 7-10, Abad teaches administration of pilocarpine and oxymetazoline once and followed by 1-hour, 4-hours, and 6-hours later (Example 3), and three times a day (Example 4).  In regards to administration once or twice a day and amounts can be adjusted as needed.   It would have been obvious to one skilled in the art to find the appropriate dose depending on the severity of the disease as more discussions provided below.  See [0070].   
Ascertaining the differences between the prior art and the claims at issue
	Abad does not explicitly teach ptosis. However, the treating an aging patient with ptosis and an additional ocular condition, for example presbyposia (taught by Abad and by Salvi et al.), by administering a composition comprising pilocarpine and oxymetazoline.  

Salvi et al. teaches ocular conditions of aging changes in the eyes that include ptosis (page 582, left column), presbyopia (page 583, left column and page 584 right column), astigmatism (page 582, right column), glaucoma (page 583, left column and page 584 right column) and hyperopia (farsightedness) (see page 584, left column). More details are cited below.
	Salvi et al teaches that the involutional changes here mirror similar changes occurring throughout the face and extremities. Gradual tissue atrophy as the mesodermal content of the body begins to shrink; the envelope of the ectoderm becomes too large, and redundant skin folds and wrinkles appear. Loss of adnexal structural support of tarsus, central tendons, and orbicularis muscle with thinned skin leads to orbital fat prolapse, eyelid malposition, blepharoptosis, and tearing. (Page 582, 1st para, left column of Salvi)
In the lower eyelid, horizontal lid laxity is common. It can be determined by the pinch test, which is the amount the eyelids can be pinched away from the globe and the relative delay and the absence of snap in the lids ability to regain its normal anatomical position. Reduction in the orbital fat with ageing causes the eyes to “sink in” accentuating the lid laxity. Progressive laxity can result in punctual eversion and later eversion of the eyelid margin from the globe (ectropion) and subsequent symptoms of a watery eye. Generalised descent of all of the mid‐face because of ageing further contributes to ectropion formation. If the pretrial orbicularis muscle is comparatively strong, the eyelid may undergo inversion (entropion) instead causing eyelashes to rub against the cornea and subsequent discomfort. Oculoplastic surgeons operate symptomatic ectropion or entropion. These conditions may also be operated upon before a cataract operation to avoid infection. In entropion, temporary relief may be achieved by simply taping the lid to pull it outwards. (Page 582, 2nd para, left column of Salvi).
	Salvi et al teaches that in the upper lids, the disinsertion or attenuation of the levator muscle may cause involutional ptosis.  Age related descent of the brow (brow ptosis) also contributes to the ptosis formation. Excess upper eyelid skin along with anterior migration of the 
Relevant to the teachings of Salvi et al., Abad teaches the claimed pilocarpine and oxymetazoline to treat “presbyopia, mild hyperopia, and irregular astigmatism, hyperopic accommodative esotropia and glaucoma” (See claims 34 and 38)
Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination of pilocarpine and oxymetazoline for treating   a patient with aging eyes that have ptosis and one of ocular conditions taught by both Abad and Salvi, i.e. presbyopia, astigmatism, glaucoma and hyperopia. One skilled in the art would find appropriate dosages of pilocarpine and oxymetazoline at the time the invention was filed considering the teachings of Abad and Salvi et al.
	
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.  

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
	In regards to instant claim 7 where the composition is dosed “at least once a day”, Abad teaches eye drops to use three times a day [0071], Example 4 (US 2014/0113946).  Claim 7 allows the dose more than once a day which can be three times a day.  Therefore, the dose as in claim 7 would have been obvious to one skilled in the art at the time the invention was filed.  
	In regards to instant claim 8 where composition is dosed twice a day. A person who is familiar with the art would be able to decide the most appropriate dose depending on the condition of the patient and severity of the disease.  No unexpected results were noted.
	Furthermore, the administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
 In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SABIHA N QAZI/            Primary Examiner, Art Unit 1628